Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 08/06/21, Claims 1-3, 18 & 21-22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a bone plate comprising an elongate body extending from a beveled first end to a second end defining a length and extending from a first side to second side defining a width, wherein the elongate body has a top surface and an opposed bone contacting surface, the elongate body defining a series of aligned screw holes with a k-wire hole disposed between each aligned screw hole; and a mesh head connected to the second end of the elongate body, the mesh head including a plurality of rings, with each of the rings defining a screw hole, and bridge portions extending between and interconnecting the rings, the bridge portions having a reduced thickness compared to a thickness of the rings, wherein through spaces extend between respective groups of the rings; wherein the width of the 
The closest prior art of record appears to be: Tournier (US PG Pub No. 2004/0210220) and Castaneda (US PG Pub No. 2010/0069973).
Tournier discloses a bone plate comprising an elongate body with an enlarged head and screw holes arranged therealong, wherein a plurality of perforated strips are connected to the head portion, and wherein the strips are sized to be molded and contoured to an outer profile of a bone. Tournier fails to disclose that through spaces extend between respective groups of rings in the perforated strips, and further fails to disclose that the body comprises a k-wire hole disposed between the screw holes of the body, and wherein the screw holes in the body are each stacked holes as claimed. Furthermore, there is no reasonable motivation to modify Tournier to have the claimed features without destroying the invention.
Castaneda discloses reconfigurable bone plates, wherein the bone plates are comprised of an elongated rail and a transverse portion located at a head end thereof, wherein the elongated rail and the transverse portion each include ring-shaped screw .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/JESSICA WEISS/Primary Examiner, Art Unit 3775